Citation Nr: 1139837	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-07 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for status post surgical repair of recurrent dislocation of the right shoulder (right shoulder disability).  

2. Entitlement to a rating in excess of 20 percent for acromioclavicular separation of the left shoulder associated with status post surgical repair of recurrent dislocation right shoulder (left shoulder disability).   


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1994 to February 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for left shoulder disability to 20 percent, effective August 16, 2006 and continued a 30 percent rating for right shoulder disability.  Interim rating decisions assigned a temporary total (convalescent) rating for the right shoulder disability from June 6, 2009 to October 1, 2010.   

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

In March 2011 correspondence the Veteran's representative stated that the Veteran had an appointment with his VA treating provider on March 3, 2011 and that that doctor had questioned the recent VA examination results and was placing a report in the Veteran's VA treatment records to clarify the Veteran's current level of disability.  The representative indicated that the Veteran would try to submit the report, but that the RO should secure a copy for association with the claims file.  The most recent VA treatment records associated with the claims file are dated in May 2010 and the record does not reveal that any subsequent VA treatment records (to include the March 3, 2011 visit referenced) have been sought.  As pertinent (and perhaps critical) treatment records have been identified as having a direct bearing on the Veteran's current level of disability and are outstanding, they must be secured prior to adjudication of the Veteran's claims.   

Additionally, the evidence of record reveals that the Veteran filed a worker's compensation claim (with the Texas Department of Insurance) for a right shoulder injury that occurred in the course of his employment as an armored car driver in March 2007.  While there are some private outpatient treatment records associated with this injury in the claims file, a medical evaluation for the Division of Worker's Compensation references records from treatment providers that are not of record.  Additionally, page "5 of 6" of the worker's compensation medical evaluation is missing.  Specifically, records from treatment providers including from Dr.'s Covington, Martell, and Meisen are referenced in the evaluation but are not associated with the claims file.  The complete records of all treatment the Veteran received (to include the complete report of the medical evaluation) for an intercurrent injury to the right shoulder during the evaluation period are pertinent evidence; such records must be secured.  It is noteworthy that later correspondence in August 2009 indicates that all of the Veteran's treatment (presumably after the private treatment for the injury) was at the VA Medical Center (VAMC) Houston.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. at 453-54.

In various pieces of correspondence the Veteran's representative has stated that the Veteran has not been able to secure employment due to his shoulder disabilities.  
Hence, the matter of entitlement to a TDIU rating is raised by the record.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU, the Board has no option but to remand for such action.  38 C.F.R. § 4.16. The Board is aware that the schedular requirements for a TDIU are not met. Nevertheless, 38 C.F.R. § 4.16(b) remains for consideration.

The matter of entitlement to a TDIU is inextricably intertwined with the claims for increase, and as they are being remanded, must be deferred anyway.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his shoulders from May 2010 to the present.  Records secured should specifically include the March 3, 2011 report from the Veteran's VA treating provider.    

2. The RO should ask the Veteran to identify any and all private evaluation and/or treatment he received for his shoulder disabilities from August 2005 to the present.  
Of particular interest are records associated with the Veteran's 2007 work injury to include: (1) the complete medical evaluation report (including page 5 of 6) performed by Dr. Benson for the Texas Department of Insurance; (2) the complete treatment records from Dr.'s Covington, Martell, and Meisen; (3) the complete treatment records from Dr. Jarolimek; and (4) any other treatment records from private providers between 2005 and the present.  

The Veteran should provide a chronological listing with names and locations of all providers, as well as the releases necessary for VA to secure records of the private treatment/evaluations.

He must be afforded the period of time afforded by law to provide the information and releases (and if he fails to do so, this matter must be processed under 38 C.F.R. § 3.158(a)).  

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified. 

3. The RO should provide the Veteran with a TDIU application form for his completion, and send him a VCAA notice letter notifying him and his representative of what is necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and of what information or evidence VA will attempt to obtain on his behalf.  The Veteran and his representative should be given the opportunity to respond.

4. The RO should fully develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If the determination is not favorable to the Veteran, and if he timely files a notice of disagreement, the RO should issue an appropriate SOC in the matter and afford the Veteran and his representative the opportunity to respond.  If this occurs, the matter should be returned to the Board.  The Veteran should be advised that this matter will only be before the Board if he disagrees with a negative determination and perfects his appeal after an SOC is issued.

5. The RO should undertake any further development suggested by the results of that requested above and those leads should be pursued to their logical conclusion (i.e. if additional records are identified or an examination if the received records suggest a worsening of the Veteran's disabilities).    

6. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

